DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-11, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 5,800,056) in view of Doniat et al. (US 8,191,397).
Regarding claims 1-3, 6-11, 14-18, and 20, the reference Suzuki et al. discloses a diluent preparation system (see col. 4, lines 3-65; Fig. 1) comprising: a concentrated reagent source (100) supplying a concentrated reagent: a water source (200) supplying water; a reservoir (7) containing a mixture of the concentrated reagent and the water; and a measurement system including a sensor (S7) configured to detect a quality component of the mixture contained in the reservoir (see col. 4, lines 58-65; Fig. 1). The reference Suzuki et al. further discloses that the reservoir is in fluid communication with a hematology analyzer instrument (see col. 2, lines 18-23). The reference Suzuki et al. further discloses a water pump configured to supply water to the reservoir and a reagent pump configured to supply the concentrate reagent to the reservoir (see col. 2, lines 47-59: Fig. 1). Thus, the instantly claimed diluent preparation system differ from the diluent preparation system of Suzuki et al. in that the reference Suzuki et al. is silent with respect to the provision of a calibration system configured to calibrate the sensor. 
The reference Doniat et al. teaches a calibration system for checking and calibrating of a concentration sensor in a liquid distribution system (see col. 1, lines 17-20; col. 2, lines 15-27). The reference Doniat et al. teaches that the concentration sensor is preferably a conductivity sensor for measuring conductivity of a mixture of liquids such as a chemical blend comprising a chemical reagent and deionized water (see col. 4, lines 8-20; col. 10, lines 14-16). The reference Doniat et al. further teaches that the calibration system comprises a calibration liquid of a known conductivity, and involves measuring a conductivity of the calibration liquid with the sensor to determine if the sensor is accurate and adjusting the sensor if the sensor is inaccurate (see col. 6, line 61 to col. 7, line 33; Figs. 1B-1D). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Suzuki et al. and Doniat et al., and modified the diluent preparation system of Suzuki et al. to include a calibration system as taught by Doniat et al. for the intended purpose of checking and calibrating the sensor (S7) of Suzuki et al., as doing so would amount to nothing more than a use of a known device for its intended use in a known environment to accomplish an entirely expected result.
Claims 4, 5, 12, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. in view of Doniat et al. as applied to claims 1, 8, and 16 above, and further in view of Schell et al. (US 2002/0175183).
Regarding claims 4, 5, 12, 13, and 19, the reference Suzuki et al. and Doniat et al. do not specifically disclose wherein the concentrated reagent and the water are mixed to form the mixture prior to delivery to the reservoir, and wherein the concentrated reagent and the water are mixed in a T-connector to form the mixture prior to delivery to the reservoir. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the concentrated reagent and the water mixed in a T-connector to form the mixture prior to delivery to the reservoir of Suzuki et al. because, as evidenced by the reference Schell et al. (see paras. [0026]; [0035]; Fig. 1), it is known in the art to have the concentrated reagent and the water mixed in a T-connector to form the mixture prior to delivery to the reservoir, and doing so would amount to nothing more than a use of a known device for its intended use in a known environment to accomplish an entirely expected result.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,900,984. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 10,900,984 disclose the diluent preparation system recited in the instant claims 1-20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lessanework T Seifu whose telephone number is (571)270-3153. The examiner can normally be reached M-T 9:00 am - 6:30 pm; F 9:00 am - 1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LESSANEWORK SEIFU/Primary Examiner, Art Unit 1774